         Case 1:05-cr-00960-JPO Document 214 Filed 06/02/21 Page 1 of 1



                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York


                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew=s Plaza
                                                    New York, New York 10007


By ECF

                                                    June 2, 2021

The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:    Jose Hernando Rodriguez v. United States, No. 19 Civ. 11526 (JPO)
              United States v. Jose Hernando Rodriguez, No. 05 Cr. 960 (JPO)

Dear Judge Oetken:

        The Government respectfully submits this letter in connection with the joint 28 U.S.C. §
2255 petition and motion for sentence reduction pursuant to 18 U.S.C. § 3582(c) filed by the
petitioner, Jose Hernando Rodriguez. The Government respectfully requests, with the consent of
the petitioner, an extension of the time to reply to the petitioner’s 43-page memorandum from
June 7, 2021 to June 21, 2021. This is the first request from the Government for an extension.
The petitioner requests an extension of the time to reply from June 28, 2021 to July 14, 2021, to
which the Government consents.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    United States Attorney
                                                    Southern District of New York


                                            By:     ___/s__________________________
                                                    Drew Skinner
                                                    Assistant United States Attorney
                                                    (212) 637-1587

cc:    Georgia J. Hinde, Esq. (counsel for the petitioner) (by ECF)
